

100 HRES 363 IH: Original Fair Housing Resolution of 2021
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 363IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Green of Texas (for himself, Mr. Grijalva, Ms. Norton, Mr. Cicilline, Mr. DeFazio, Mr. Takano, Mrs. Beatty, Ms. Kelly of Illinois, Mr. Evans, Mr. Cohen, Mr. Carbajal, Mr. Veasey, Mr. Pocan, Mr. Beyer, Mrs. Dingell, Ms. Bass, Ms. Dean, Mr. Torres of New York, Ms. Schakowsky, Mr. Bishop of Georgia, Ms. Velázquez, Mr. Lawson of Florida, Ms. Bonamici, Ms. Adams, Ms. Clarke of New York, Mr. David Scott of Georgia, and Mr. Bowman) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONPromoting and supporting the goals and ideals of the Fair Housing Act and recognizing April 2021 as Fair Housing Month, which includes bringing attention to the discrimination faced by everyday Americans in the United States in housing and housing-related transactions on the basis of race, color, national origin, sex, sexual orientation, gender identity, familial status, disability, and religion, particularly during the COVID–19 pandemic.Whereas April 11, 2021, marks the 53d anniversary of the enactment of the Civil Rights Act of 1968, title VIII of which (42 U.S.C. 3601 et seq.) is commonly known as the Fair Housing Act; Whereas the Chicago Freedom Movement, led by the Reverend Doctor Martin Luther King, Jr., expanded the fight for civil rights from the South to the North, raised the national consciousness about housing discrimination, and shaped the debate that led to the landmark Fair Housing Act;Whereas the National Advisory Commission on Civil Disorders, appointed by President Lyndon B. Johnson and commonly known as the Kerner Commission, found on February 29, 1968, that our nation is moving toward two societies, one black and one white—separate and unequal;Whereas Congress passed the Fair Housing Act as part of the Civil Rights Act of 1968, and President Lyndon B. Johnson signed the Act into law on April 11, 1968, one week after the assassination of the Reverend Doctor Martin Luther King, Jr.;Whereas the Universal Declaration of Human Rights and the International Covenant on Economic, Social, and Cultural Rights recognize adequate housing as a human right;Whereas the original Fair Housing Act prohibited discrimination in housing and housing-related transactions on the basis of race, color, national origin, and religion;Whereas the mission statement of the Department of Housing and Urban Development (HUD) reflects a commitment to build inclusive and sustainable communities free from discrimination;Whereas in section 808 of the Housing and Community Development Act of 1974 (Public Law 93–383), Congress amended the Fair Housing Act to include protection on the basis of sex, including gender;Whereas September 13, 2021, will mark the 33d anniversary of the congressional passage of the Fair Housing Amendments Act of 1988;Whereas the Fair Housing Amendments Act of 1988 passed by overwhelming margins in Congress, included protection on the basis of familial status and disability, created an important enforcement mechanism, and expanded the definition of discriminatory housing practices to include interference and intimidation, requiring HUD to issue regulations to implement and interpret the Fair Housing Act and report annually to Congress on the nature and extent of housing discrimination;Whereas the intent of Congress in passing the Fair Housing Act was broad and inclusive, to advance equal opportunity in housing and achieve racial integration for the benefit of all people in the United States;Whereas the intent of Congress in passing the Fair Housing Act was to prohibit discrimination in all housing and housing-related transactions, including policies or practices that appear superficially neutral, but have a discriminatory effect on protected classes;Whereas the Supreme Court of the United States of America has reaffirmed the use of the disparate impact doctrine to challenge policies or practices that have a discriminatory effect on protected classes;Whereas fair housing testing has revealed that discrimination on the basis of sexual orientation and gender identity exists and that fair housing protections must be extended to the lesbian, gay, bisexual, transgender, and queer (LGBTQ+) community;Whereas same-sex couples are 73 percent more likely to be denied a home mortgage compared to heterosexual couples, and when same-sex couples are approved, they pay an average of $86,000,000 more in combined annual interest and fees;Whereas fair housing testing has revealed that discrimination exists against people who use public housing assistance, including support from the Housing Choice Voucher and Veterans Affairs Supportive Housing programs and other legal sources of income, and that fair housing protections against source-of-income discrimination must be provided to all people;Whereas there continues to be widespread discrimination in the housing industry against Black, Latinx, and Asian-American home buyers by real estate agents;Whereas owner-occupied homes located in majority-Black communities are undervalued by a cumulative $156,000,000,000 when compared to owner-occupied homes in similarly situated communities that have very few or no Black residents;Whereas over 60 percent of people experiencing homelessness in America are Black or Latinx;Whereas an individual’s housing conditions impact his or her health, educational attainment level, employment opportunities, and personal wealth;Whereas borrowers of color lack equal access to quality and affordable credit compared to similarly situated White borrowers;Whereas research shows that Black and Latinx borrowers pay $765,000,000 more in combined mortgage interest each year compared to similarly situated White borrowers due to discriminatory factors in mortgage lending by the government-sponsored housing finance enterprises;Whereas research shows that algorithmic bias and discrimination exist in online housing platforms and lending that use artificial intelligence for advertising and decision-making purposes, and there is an urgent need to eliminate individual bias that enters the development of artificial intelligence systems;Whereas the majority of Americans support neighborhood integration and numerous studies have shown the universal benefits of residential integration;Whereas reports indicate there are more than 4,000,000 violations of fair housing laws each year against people of all protected classes, and fair housing testing continues to uncover a high rate of discrimination in the rental, sales, mortgage lending, and insurance markets;Whereas 68,000,000 adults in the United States believe they have experienced unequal treatment in their housing search due to their status as a member of a protected class under the Fair Housing Act;Whereas less than one percent of fair housing violations are reported each year;Whereas private nonprofit fair housing organizations funded by Fair Housing Initiatives Program (FHIP) serve as the front line in the effort to resolve housing discrimination and train local housing providers on how to comply with the Fair Housing Act;Whereas, in 2019, there were a total of 28,880 housing discrimination complaints reported nationwide, of which 73 percent, or 21,802 complaints, were filed with local, private, nonprofit fair housing organizations;Whereas the Fair Housing Assistance Program (FHAP) funds State as well as local civil and human rights enforcement agencies to investigate and process housing discrimination complaints, conduct special enforcement projects, and take part in training and other projects designed to enhance the agency’s administration and enforcement of its fair housing law;Whereas while our Nation has made great strides in eliminating housing discrimination, families with children, women, people with disabilities, people of color, religious minorities, immigrants, LGBTQ+ individuals, and low-income people receiving public assistance, among others, still face discriminatory barriers to housing;Whereas fair housing education and enforcement play a pivotal role in increasing housing choice and home ownership opportunities for members of protected classes and combating predatory lending;Whereas amid a global health and economic crisis, housing discrimination against health care workers and persons who have been infected by COVID–19, or are perceived as having been infected, is contributing to increased evictions and hate crimes;Whereas systemic health and economic disparities are exacerbated by the COVID–19 pandemic, disproportionately infecting communities of color, destabilizing their employment opportunities, and resulting in higher levels of evictions and foreclosures;Whereas amidst the COVID–19 pandemic, harmful sentiments toward Asian-American and Pacific Islander communities have incited increases in racialized and gendered violence across the Nation;Whereas reports of sexual harassment have increased by 300 percent during the COVID–19 pandemic, with incidents disproportionately being reported by women of color and transgender women;Whereas immigrant and limited-English proficient (LEP) communities must have in-language access to online, telephone, print, and all other mediums of housing information, notices, and resources during the COVID–19 pandemic to prevent predatory and discriminatory housing and lending practices;Whereas persons with disabilities must have equal access to online, telephone, print, and all other mediums of housing information, notices, and resources during the COVID–19 pandemic to prevent predatory and discriminatory housing and lending practices;Whereas persons with disabilities, including seniors and children with disabilities, have experienced unlawful denials of their reasonable accommodation requests to insulate them from exposure to COVID–19 and its associated life-threatening complications; andWhereas the Fair Housing Act is an essential component of our Nation’s civil rights legislation: Now, therefore, be it1.Short titleThis Resolution may be cited as the Original Fair Housing Resolution of 2021.2.Support for Fair Housing ActThe House of Representatives—(1)supports the goals and values of the 53d anniversary of the enactment of the Fair Housing Act (42 U.S.C. 3601 et seq.) and the 33d anniversary of the enactment of the Fair Housing Amendments Act of 1988 (Public Law 100–430; 102 Stat. 1619);(2)supports efforts to strengthen and increase fair housing enforcement, education, and protections, particularly during the COVID–19 pandemic;(3)supports activities to recognize and celebrate the important historical milestones represented by the anniversaries of the enactments of the Fair Housing Act and the Fair Housing Amendments Act of 1988; and(4)encourages all people and levels of government to rededicate themselves to the enforcement and the ideals of fair housing laws.